NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            SEP 14 2012

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 11-10240

              Plaintiff - Appellee,               D.C. No. 4:10-cr-03590-CKJ-
                                                  CRP-1
  v.

FELICITO CLEMENTE-CANO,                           MEMORANDUM *

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted September 10, 2012 **

Before: WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Felicito Clemente-Cano appeals his conviction by guilty plea and 30-month

sentence for illegal reentry after deportation in violation of 8 U.S.C. § 1326, with a

sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2).




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pursuant to Anders v. California, 386 U.S. 738 (1967), Clemente-Cano’s

attorney has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                            2                                    11-10240